By the Court—
BROWN, C. J.,
delivering the opinion.
When Mrs. Clem departed from the inn, kept by the plaintiff in error, where she was entertained as a guest for pay, she left her trunk in the possession of the inn-kéeper, with his consent, stating that a person named by her, would call for it in ten minutes. The person who was to have carried the trunk into the country for her, disappointed her, and on the following Friday she sent her son to the inn for it, and the plaintiff in error had lost it in the meantime, and could not deliver it, nor did he show any diligence in taking care of it. Upon this state of facts she brought this suit, and recovered $150 00, the amount which it was shown by the evidence to have been worth, and this bill of exceptions is brought to reverse that judgment.
An inn-keeper is bound to extraordinary diligence in preserving the property of his guests entrusted to his care, where they have complied with all reasonable rules of the inn. This is admitted by the plaintiff in error. But he insists that his liability as an inn-keeper ceased when his guest departed, leaving her trunk in his care, and that from that time, he was a bailee without compensation, and was only liable for gross negligence. We think in such case, that the inn-keeper with whom the baggage of his guest is left with his consent, though he gets no additional compensation for taking care of it, is still liable for it, as inn-keeper, for a reasonable time, to be estimated according to the circumstances of the case, after which he would be only a bailee without hire, and liable as such. And we are not prepared to say that the time was unreasonable which intervened in this case, before the guest sent back for her baggage.
*But if we treat the plaintiff in error as a naked depositary, he is still liable, as the evidence shows that he was guilty of gross negligence, by which the baggage was lost. Indeed, he does not pretend to show diligence in taking care of it.
Judgment affirmed.